DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/10/2021 has been entered.
Response to Amendment
The amendments filed on 9/10/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, line 9-10, the limitation of “the reflector is configured to concentrate and reflect all of incident solar irradiation having a selective wavelength band…” is not within the specification, in particular to the portion regarding “all of incident solar irradiation” Para. 35 of the specification filed on 6/5/2020, discloses “The translucent dichroic reflector has a two-dimensional cross section defined by a conic function, preferably to have a simple or compound hyperbola and/or parabola shape. It is linear in the third dimension. The dichroic reflector reflects and concentrates NIR light (7OO0nm to 1100nm) to the back face of bi-facial panel, while passing the rest solar irradiation, including visible (400nm to 700nm) and IR (1100nm to 2500nm).” but does not mention “to concentrate and reflect all of incident irradiation”
Claims 3-9, 11-13, and 15-16 are also rejected since the claims depends on claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitation of “the reflector” lacks antecedent basis. Examiner suggests changing  “the reflector” to the “the dichroic reflector”.
Regarding Claim 4-5, the limitation of “the reflector” lacks antecedent basis. Examiner suggests changing  “the reflector” to the “the dichroic reflector”.
Regarding Claims 6, and 8-9, the limitation of “the solar panel” lacks antecedent basis. Examiner suggests changing “the solar panel” to “the bi-facial solar panel”
Regarding Claim 10, line 9, and line 15, the limitation of “the reflector” lacks antecedent basis. Examiner suggests changing “the reflector” to “the dichroic reflector”
Regarding claim 11, the limitation of “the brackets” lacks antecedent basis. 
Regarding claim 12, the limitation of “the reflector rails” lacks antecedent basis. Examiner suggests changing “the reflector rails” to “the pair of reflector rails”
Regarding claim 13, the limitation of “the solar panel” lacks antecedent basis. Examiner suggests changing “the solar panel” to “the bi-facial solar panel”
Regarding Claim 17, in line 5, the limitation of “the roof support” lacks antecedent basis.
In line 8 and 9, the limitation of “the other of the pair of brackets” is unclear as to what “the other” is referring to.
In line 20, the limitation of “the respective roof support” lacks antecedent basis.
Claim 7, and 15-16 are also rejected since the claims depend on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 7-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), and Scheulov (US Pub No. 2011/0277819)
Regarding Claim 10, Chuang et al. teaches a greenhouse [Abstract] comprising:
a plurality of roof supports [See plurality 10, Fig. 7, 0023], 
a pair of brackets [see plurality of 21, Fig. 1-3, 0024] attached to each of the plurality of roof supports [See plurality of 10, Fig. 7, 0023]
a pair of reflector rails attached to each of the plurality of roof supports [See annotated figure below]
See solid line for pair of brackets, see dashed line for pair of reflector rails,  see rectangles for roof supports
[AltContent: rect][AltContent: rect][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    662
    935
    media_image1.png
    Greyscale



Chuang et al. is silent on;
a bi-facial solar panel attached to the pair of brackets;
a dichroic reflector attached to the pair of reflector rails, the dichroic reflector being directly below the bi-facial solar panel,
wherein the reflector is configured concentrate and  to reflect all of incident solar irradiation having a selective wavelength band between about 700 nm and about 1100 nm, and wherein the reflector is further configured to pass the rest of the incident solar irradiation, having a wavelength shorter than about 700 and longer than 1100 nm to pass through the reflector
Iwai et al. teaches a solar module assembly on a frame which comprises a dichroic reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light]. The reflected light provides additional light for the solar cell above, and transmitted light is used to provide specific intensity of light for the plants below [0028-0029]. Furthermore, the reflector 44 provides the effect of reducing the intense sunshine of summer [0029].
Since Chuang et al. teaches a greenhouse which provides sunlight for plants below the solar panels [1, Fig. 2, 0022], it would have been obvious to one of ordinary skill in the art before the filing of the invention to use the dichroic reflector of Iwai et al. beneath the reflector rail portion of Chuang et al. in order to provide more light for the solar cells above, and reduce the intensity of the sunlight for the plants below [0028-0029].
Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. Abrisa et al. teaches a coating [page 12-13], which has an transmission of light between about 400 and 700 nm and reflects light from about 700 to 1100 nm.
Since modified Chuang et al. teaches a greenhouse with a reflector which is in conjunction with the plants and solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the coating of Abrisa et al. in place of the material of the reflector 44 of modified Chuang et al. in order to provide a greenhouse that is can provide a means to control heat and provide enhanced UV blocking [page 12 and 13, top of each page].
Within the combination above, modified Chuang et al. teaches a transmission and reflectance overlapping the claimed wherein the reflector is configured to reflect all of incident light having a selective wavelength band between about 700 nm and about 1100 nm, and wherein the reflector is further configured to allow all of remaining incident light, having a wavelength shorter than about 700 and longer than 1100 nm to pass through the reflector.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].
Since modified Chuang et al. teaches the use of thin film solar cells [0028], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar cells of Chuang et al. with the cells of Scheulov et al. in order to provide improved panel efficiency [0005].
Furthermore, the combination would have been merely the selection of known thin film solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3, within the combination above, modified Chuang et al. is silent on wherein the reflector has a width larger than a distance between the pair of reflector rails.
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the width of the reflector and distance between the reflector rails, with said construction cost and operating efficiency both changing as the width of the reflector and distance between the reflector rails are changed, the precise the width of the reflector and distance between the reflector rails would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the reflector has a width larger than a distance between the pair of reflector rails.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the width of the reflector and distance between the reflector rails in the apparatus of modified Chuang et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 4, within the combination above, modified Chuang et al. teaches wherein the reflector has an arcuate cross section [See rejection of claim 1].
Regarding Claim 7, within the combination above, modified Chuang et al. teaches all the structural limitation of the claim; therefore, meeting the limitations of “wherein the reflector has a field of view larger than a daily and seasonal elevation angle range of the sun at a location of the green house”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 8, within the combination above, modified Chuang et al. teaches all the structural limitation of the claim; therefore, meeting the limitations of  “wherein the solar panel has a bifaciality factor of at least 85%”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 9, within the combination above, modified Chuang et al. is silent on wherein a width of the solar panel is between about 14% and about 50% of a width between the pair of reflector rails when the reflector rails are attached to the roof supports
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the width of the reflector, width of the solar panels, and distance between the reflector rails, with said construction cost and operating efficiency both changing as the width of the reflector, width of the solar panels, and distance between the reflector rails are changed, the precise width of the reflector, width of the solar panels, and distance between the reflector rails would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a width of the solar panel is between about 14% and about 50% of a width between the pair of reflector rails when the reflector rails are attached to the roof supports” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the width of the reflector, width of the solar panels, and distance between the reflector rails in the apparatus of modified Chuang et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 11, within the combination above, modified Chuang et al. teaches wherein the brackets are attached between the pair of reflector rail [See annotated figure]
Regarding Claim 12, within the combination above, modified Chuang et al. teaches wherein the reflector rails extend between adjacent roof supports of the plurality of roof supports [See annotated figure]
Regarding Claim 13, within the combination above, modified Chuang et al. is silent on wherein a width of the solar panel is between about 14% and about 50% of a width between the pair of reflector rails.
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the width of the reflector, width of the solar panels, and distance between the reflector rails, with said construction cost and operating efficiency both changing as the width of the reflector, width of the solar panels, and distance between the reflector rails are changed, the precise width of the reflector, width of the solar panels, and distance between the reflector rails would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a width of the solar panel is between about 14% and about 50% of a width between the pair of reflector rails when the reflector rails are attached to the roof supports” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the width of the reflector, width of the solar panels, and distance between the reflector rails in the apparatus of modified Chuang et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 16, within the combination above, modified Chuang et al. teaches all the structural limitation of the claim; therefore, meeting the limitations of “wherein the field of view is 23.5 degrees.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Huber (WO2012/167865, Machine translation), and Scheulov as applied above in addressing claim 10, in further view of Frass (US Pub No. 2003/0201007)
Regarding Claim 15, within the combination above, modified Chuang et al. is silent on wherein the bi-facial solar panel comprises a string of bi-facial half cells connected in series.
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].
Since modified Chuang et al. teaches the use of thin film solar cells [0028], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar cells of Chuang et al. with the cells of Scheulov et al. in order to provide improved panel efficiency [0005].
Furthermore, the combination would have been merely the selection of known thin film solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Fraas et al. teaches half cut solar cells [Fig. 16, 0085] which provides the advantage of having half the number of ribbons required for the module [0085].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cells of modified Chuang et al. to a half cut cell configuration as shown by Fraas et al. as it is merely the selection of a known engineering design for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Huber (WO2012/167865, Machine translation), and Scheulov as applied above in addressing claim 10, in further view of Ross (US Pat No. 1960514)
Regarding Claim 5,  within the combination above, modified Chuang et al. is silent on wherein the reflector is slidable along the pair of reflector rails.
Ross et al. teaches a slidable reflector [C2 ln 30-50] use for reflecting light [C2 ln 30-50].
Since modified Chuang et al. also teaches the use of a reflector, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the reflectors of modified Chuang et al. with slidable reflector of Ross et al. as it is merely the selection of a known engineering design for reflectors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), and Scheulov as applied above in addressing claim 10, in further view of Chambe (US Pub No. 2015/0349699)
Regarding Claim 6, within the combination above, modified Chuang et al. is silent wherein the solar panel is slidable along the pair of brackets.
Chambe et al. teaches the use of a slidable solar panel [0010-0011].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar panels of modified Chuang et al. with slidable solar panels of Chambe et al as it is merely the selection of a known engineering design for solar panels in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Chuang (US Pub No. 2011/0005128) in view of Iwai (US Pub No. 2017/0202155), Abrisa Technologies (High Performance Thin Film Optical Coatings Technical Capabilities, www.abrisatechnologies.com), and Scheulov (US Pub No. 2011/0277819) are the closest prior art.
Chuang et al. teaches a greenhouse [Abstract] comprising:
a plurality of roof supports [See plurality 10, Fig. 7, 0023], 
a pair of brackets [see plurality of 21, Fig. 1-3, 0024] attached to each of the plurality of roof supports [See plurality of 10, Fig. 7, 0023]
a pair of reflector rails attached to each of the plurality of roof supports [Fig. 1]
Iwai et al. teaches a solar module assembly on a frame which comprises a dichroic reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light]. The reflected light provides additional light for the solar cell above, and transmitted light is used to provide specific intensity of light for the plants below [0028-0029]. Furthermore, the reflector 44 provides the effect of reducing the intense sunshine of summer [0029].
Abrisa et al. teaches a high performance thin film optical coating as a hot mirror applied to provide a degree of heat control by means of harnessing the reflected wavelengths for an application or to remove them from an application [page 12, top of page], and also provide enhanced UV blocking. Abrisa et al. teaches a coating [page 12-13], which has an transmission of light between about 400 and 700 nm and reflects light from about 700 to 1100 nm.
Scheulov et al. teaches bifacial thin film solar cell in series [Abstract, 0027] where the cells are between two transparent planes 20 and 40 [Fig. 2, 0020].
	Modified Hiroyama et al. teaches the structural limitations of the claim but does not disclose the limitation of “a pair of reflector rails attached to the rail bracket, each of the pair reflector rails having a generally C-shaped cross section having a slot formed therein; and a separate dichroic reflector attached to each of the pair of reflector rails such that an edge of each dichroic reflector is inserted into the slot of one of the pair of reflector rails,”
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “a pair of reflector rails attached to the rail bracket, each of the pair 
reflector rails having a generally C-shaped cross section having a slot formed therein; and a separate dichroic reflector attached to each of the pair of reflector rails such that an edge of each dichroic reflector is inserted into the slot of one of the pair of reflector rails,” in conjunction with the remaining limitations of claim 17.
	Therefore; claim 17 is allowed once the rejections under 35 USC 112 are overcome.
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Iwai et al. teaches a solar module assembly on a frame which comprises a dichroic reflector [44, Fig. 4, 0009, reflection sheet 44 reflects part of light, and transmits part of the light]. The reflected light provides additional light for the solar cell above, and transmitted light is used to provide specific intensity of light for the plants below [0028-0029]. Furthermore, the reflector 44 provides the effect of reducing the intense sunshine of summer [0029].
Since Chuang et al. teaches a greenhouse which provides sunlight for plants below the solar panels [1, Fig. 2, 0022], it would have been obvious to one of ordinary skill in the art before the filing of the invention to use the dichroic reflector of Iwai et al. beneath the reflector rail portion of Chuang et al. in order to provide more light for the solar cells above, and reduce the intensity of the sunlight for the plants below [0028-0029].
The combination provides the reflector of Iwai et al. directly beneath the bi-facial solar cells of modified Chuang et al., consistent with the instant application.
Furthermore, the combination result in the use of a dichroic reflector which would concentrate and reflect light of a specific spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726